Opinion issued May 30, 2002







In The
Court of Appeals
For The
First District of Texas



NO. 01-01-00690-CV



DARRICK ISYLE WILSON, RALEIGH L. WOODARD D/B/A WOODARD'S
BAIL BOND SERVICE, AND JACKIE WILSON, Appellants

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 248th District Court
Harris County, Texas
Trial Court Cause No. 0846111-A



O P I N I O N
	This is an appeal from a judgment signed on June 20, 2001 in a bond forfeiture
proceeding.  Notice of appeal was timely filed.  The record has been filed. 
Appellants' brief is past due.  On October 18, 2001, appellants' attorney verbally
advised the Court that the appeal would be dismissed.  No motion to dismiss has been
filed.
	On April 25, 2002, the Court issued an order stating that unless, within 30 days
of the date of the order, appellants filed (1) a reasonable explanation for failure to
timely file their brief, and (2) their brief, the Court would dismiss the appeal for want
of prosecution.  See Tex. R. App. P. 38.8(a)(1), 42.3(b).  No reasonable explanation
has been filed; no appellants' brief has been filed.  Appellants have not responded to
this Court's order of April 25, 2002.
	Accordingly, the appeal is dismissed.
	Appellants are ordered to pay the appellate filing fee of $125 to the Clerk of
this Court within 10 days of the date of this opinion.
PER CURIAM
Panel consists of Justices Cohen, Jennings, and Keyes.
Do not publish.  Tex. R. App. P. 47